DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 9-15 in the reply filed on February 12, 2021 is acknowledged. Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 12, 2021.

Drawings
The drawings are objected to because Figure 1 includes reference number 70 on the proximal end of the gasket stopper 36. Reference number 70 refers to spray nozzle 70, which is not present in Figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 9 and 15, the claim limitation “wherein the silicone oil is present as droplets on the inner surface of the body portion; and wherein, in an annular band in which the silicone oil is disposed on the inner surface of the body portion, a ratio of an area of the silicone oil present as droplets on the inner surface to an area of the inner surface is 20% or less” in lines 17-22 and lines 15-20, respectively, renders the claim indefinite. The ratio range of 20% or less includes the ratio of an area of the silicone oil present as droplets on the inner surface to an area of the inner surface being 0%, wherein there are no droplets present on the inner surface. It is unclear how the silicone oil is present as droplets on the inner surface while at the same time the ratio of an area of the silicone oil present as droplets on the inner surface to an area of the inner surface is 0%. For examination purpose, as consistent with the present disclosure, the limitations has been interpreted as the silicone oil is present as droplets on the inner surface at least when the silicone oil is first applied and a ratio of an area of the silicone oil present as 
 Regarding claim 12, the claim limitation “an average value of said ratio from a vicinity of the shoulder portion to the insertion positon is 10% or less” in lines 2-3 renders the claim indefinite. The average value of the ratio range of 10% or less includes the average value of the ratio of an area of the silicone oil present as droplets on the inner surface to an area of the inner surface being 0%, wherein there are no droplets present on the inner surface. It is unclear how the silicone oil is present as droplets on the inner surface as recited by claim 9 while at the same time the average value of the ratio is 0%. For examination purpose, as consistent with the present disclosure, the limitations has been interpreted as the silicone oil is present as droplets on the inner surface at least when the silicone oil is first applied and an average value of the ratio of an area of the silicone oil present as droplets on the inner surface to an area of the inner surface is 10% or less at a second time point after the silicone oil has spread, such as after a heat treatment.
Claims 10-11 and 13-14 are rejected for being dependent on rejected claim 9. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hioki et al. (US 2011/0276005) in view of Denina et al. (US 2016/0095980). 

Regarding claim 9, Hioki teaches a syringe barrel (Figure 1) comprising: a hollow body portion (barrel 20) having an inner surface (Figure 1); a shoulder portion (transition from barrel 20 to tip opening 21) extending from a distal end of the hollow body portion, a diameter of the shoulder portion being less than a diameter of the hollow body portion (Figure 1); a nozzle (tip opening 21) protruding in a distal end direction from the shoulder portion (Figure 1); and an opening portion (opening at flange 22 allow access for plunger 25) that opens at a proximal end of the body portion (Figure 1), wherein the syringe barrel is configured such that a gasket (gasket 24) is insertable into the syringe barrel at an insertion position and slidable on the inner surface of the body portion (“slidability between barrel 20 and gasket 24 can be ensured” [0076]); wherein a non-reactive silicone oil (silicone oil film 28; “the silicone oil forming silicone film 28 applied to the inner peripheral surface of the barrel is basically polydimethylsiloxane” [0073]) having a viscosity in a range of 3000 cps to 30000 cps (“The above-described silicone oil preferably has a kinematic viscosity of 500 to 100,000 cSt at 25.degree. C., and in particular, one having a kinematic viscosity of 1,000 to 30,000 cSt is more preferably used.” [0074], wherein 1cps = 1cSt) is disposed on the inner surface of the body portion at least from the insertion position to a position closer to the shoulder portion than the insertion position (Figure 1, wherein the silicone film 28 is along the full inner length of the barrel 20). 
Hioki additionally discloses that the silicone oil is applied via a sprayed mist (“fine mist can be sprayed to achieve an extremely thin film such as one within the above range by heating the silicone oil within such a range as not to cause denaturation at the time of spraying.” [0024]), wherein with no detectable features related to the oil are present, approximately 0% if the inner surface has silicone oil present as droplets because it has formed a uniform oil layer over time). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the syringe barrel of Hioki to include that the silicone oil is present as droplets on the inner surface when the silicone oil is first applied and a ratio of an area of the silicone oil present as droplets on the inner surface to an area of the inner surface is 20% or less based on the teachings of Denina to ensure that the silicone oil forms a substantially uniform thin layer on the inner surface of the syringe barrel in order to provide proper lubrication between the inner surface and the gasket while also preventing oil droplets from contaminating the drug within the prefilled syringe (Denina [0009] and Hioki [0022]). 

Regarding claim 10, modified Hioki teaches the syringe barrel according to claim 9, wherein: the silicone oil is disposed from a vicinity of the opening portion to the position closer to the shoulder portion (Figure 1, wherein the silicone film 28 is along the full inner length of the barrel 20).
wherein the silicone film 28 is along the full inner length of the barrel 20).

Regarding claim 12, modified Hioki teaches the syringe barrel according to claim 9. Hioki fails to explicitly teach an average value of said ratio from a vicinity of the shoulder portion to the insertion position is 10% or less. Denina teaches a syringe barrel wherein a silicone oil is disposed on an inner surface of the body portion of the barrel, wherein the silicone oil is present as droplets on the inner surface of the body portion (“When the barrel is sprayed with oil, the oil arrives on the inside barrel surface as droplets” [0043]); and wherein an average value of said ratio from a vicinity of the shoulder portion to the insertion position is 10% or less (“The droplets merge into a uniform oil layer with time and the uniform oil layer does not show any detectable features related to the oil lubrication.” [0043], wherein with no detectable features related to the oil are present, approximately 0% if the inner surface has silicone oil present as droplets because it has formed a uniform oil layer over time). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the syringe barrel of Hioki to include that a ratio of an area of the silicone oil present as droplets on the inner surface to an area of the inner surface is 10% or less based on the teachings of Denina to ensure that the silicone oil forms a substantially uniform thin layer on the inner surface of the syringe barrel in order to provide proper lubrication between the inner surface and the gasket while also preventing oil droplets from contaminating the drug within the prefilled syringe (Denina [0009] and Hioki [0022]). 

 prefilled syringe (prefilled syringe 1) comprising: the syringe barrel according to claim 9 (Figure 1); the gasket (gasket 24); and a drug solution (drug 27) filled in the syringe barrel (Figure 1).

Regarding claim 14, modified Hioki teaches the prefilled syringe according to claim 13, having the drug solution (drug 27, wherein the drug 27 is not particularly limited [0081]). Modified Hioki fails to explicitly teach the drug solution is a protein preparation. Denina teaches a prefilled syringe (“post-filled syringes; i.e., post/after the time of filling the syringe with the solution” [0003]) filled with a drug solution that is a protein preparation (“post-filled syringes… protein-based products” [0004]), and wherein the prefilled syringe has a silicone oil on the inner surface ([0007]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the drug solution within the prefilled syringe of Hioki to be a protein preparation based on the teachings of Denina in order to allow treatment of a patient with the protein preparation in a manner that prevents oil droplets from contaminating the protein preparation prior to delivery (Denina [0009]).

Regarding claim 15, Hioki teaches a syringe barrel (syringe 1; Figure 1) comprising: a hollow body portion (barrel 20) having an inner surface (Figure 1); a shoulder portion (transition from barrel 20 to tip opening 21) extending from a distal end of the hollow body portion, a diameter of the shoulder portion being less than a diameter of the hollow body portion (Figure 1); a nozzle (tip opening 21) protruding in a distal end direction from the shoulder portion (Figure 1); and an opening portion (opening at flange 22 allow access for plunger 25) that opens at a proximal end of the body portion (Figure 1), wherein the syringe barrel is configured such that a gasket (gasket 24) is insertable into the syringe barrel at an insertion position and slidable on the inner surface of the body portion (“slidability between barrel 20 and gasket 24 can be ensured” [0076]); wherein a non-reactive silicone oil (silicone oil film 28; “the wherein the silicone film 28 is along the full inner length of the barrel 20); and wherein the syringe barrel is configured to be filled with a drug (drug 27) without the silicone oil on the inner surface of the body portion being crosslinked and cured (“a need for syringes capable of reducing the risk of separation and contamination by silicone oil while not requiring fixation of the silicone oil” [0018]).
Hioki additionally discloses that the silicone oil is applied via a sprayed mist (“fine mist can be sprayed to achieve an extremely thin film such as one within the above range by heating the silicone oil within such a range as not to cause denaturation at the time of spraying.” [0024]), but fails to explicitly teach the silicone oil is present as droplets on the inner surface of the body portion; and wherein, in an annular band in which the silicone oil is disposed on the inner surface of the body portion, a ratio of an area of the silicone oil present as droplets on the inner surface to an area of the inner surface is 20% or less. Denina teaches a syringe barrel wherein a silicone oil ([0007]) is disposed on an inner surface of the body portion of the barrel, wherein the silicone oil is present as droplets on the inner surface of the body portion (“When the barrel is sprayed with oil, the oil arrives on the inside barrel surface as droplets” [0043]); and wherein, in an annular band in which the silicone oil is disposed on the inner surface of the body portion, a ratio of an area of the silicone oil present as droplets on the inner surface to an area of the inner surface is 20% or less (“The droplets merge into a uniform oil layer with time and the uniform oil layer does not show any detectable features related to the oil lubrication.” [0043], wherein with no detectable features related to the oil are present, approximately 0% if the inner surface has silicone oil present as droplets because it has formed a uniform oil layer over time). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the syringe barrel of Hioki to include that the silicone oil is present as droplets on the inner surface when the silicone oil is first applied and a ratio of an 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394.  The examiner can normally be reached on M-F 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                 /LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783